UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 SHEREE GASTON,

                         Plaintiff,

           v.                                       Civil Action No. 14-cv-1249 (TSC/DAR)

 DISTRICT OF COLUMBIA,

                        Defendant.




                                           ORDER

       Upon careful consideration of the record in this case and the Magistrate Judge’s Report

and Recommendation (ECF. No. 15), and having received no objections or responses to the

Magistrate Judge’s Report and Recommendation from either of the parties to this case, the court

hereby ADOPTS the Report of the Magistrate Judge and ACCEPTS the Recommendation of the

Magistrate Judge. It is, therefore,

       ORDERED that Plaintiff’s Motion for Summary Judgment (ECF No. 7) is GRANTED,

except to the extent that the costs of photocopying and faxing are reduced to conform to the

applicable standards.

       This action is hereby dismissed with prejudice.



Date: September 10, 2015


                                            Tanya S. Chutkan
                                            TANYA S. CHUTKAN
                                            United States District Judge